IN BANC
AFFIRMED.
This is a suit to foreclose a chattel mortgage of certain described chattels located in a restaurant in the city of Portland. The mortgage was given by defendant, William Johanson, to plaintiff to secure a loan of $1,400, evidenced by a promissory note dated July 17, 1930, payable to the order of plaintiff. The mortgage was duly recorded and contained an acceleration clause by virtue of which the whole amount had become due and payable at the time the suit was instituted. Harold Mellerup, the other defendant, is a judgment creditor of Johanson. He was made defendant because claiming an interest in the mortgaged chattels by virtue of a writ of attachment levied thereon. He alone answered and set up that the chattel mortgage was given to defraud creditors. The case was tried before the Honorable Hall S. Lusk, circuit judge, and a decree was entered holding that the chattel mortgage was valid and not fraudulent, and ordering it to be foreclosed and that the mortgaged property be sold in satisfaction of the amount due.
A careful examination of the entire record convinces us that the decree is amply supported by the evidence and that it should be affirmed. It is so ordered. *Page 172